Citation Nr: 1749557	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-33 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating in excess of 50 percent for service-connected sleep apnea.

2. Entitlement to an increased rating in excess of 40 percent for service-connected degenerative joint disease of the lumbar spine.

3. Entitlement to an increased rating in excess of 10 percent for a service-connected surgical scar of the right shoulder.

4. Entitlement to an increased rating in excess of 10 percent for service-connected tinnitus.

5. Entitlement to a compensable rating for service-connected bilateral hearing loss.

6. Entitlement to special monthly compensation based on the need for aid and attendance and/or housebound status.

7. Entitlement to a temporary 100 percent disability rating in excess of 30 days for surgical treatment of the service-connected status post right shoulder rotator cuff tear. 

8. Entitlement to an increased rating in excess of 10 percent for the service-connected left knee strain.

9. Entitlement to an increased rating in excess of 10 percent for the service-connected left foot strain.

10. Entitlement to an increased rating in excess of 20 percent for the service-connected status post right should rotator cuff tear.

11. Entitlement to an increased rating in excess of 30 percent for service-connected social anxiety disorder.

12. Entitlement to service connection for post-traumatic stress disorder (PTSD).

13. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1977 to December 1977, from May 1985 to May 1989, April 1990 to April 1992, from May 1992 to September 1992, and from August 2006 to December 2008.  

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and March 2011 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that in the September 2012 statement of the case (SOC), the RO granted a 30 percent disability rating for the service-connected social anxiety disorder, effective July 6, 2009.

In January 2017 the Veteran testified before the undersigned at a Travel Board hearing.  A transcript is associated with the claims file.

The issues of entitlement to increased ratings for the service-connected left knee strain, left foot strain, right shoulder tear, and social anxiety disorder, as well as entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Prior to the promulgation of a decision in the appeal, in January 2017, the Veteran withdrew his appeal of his claim for an increased rating in excess of 50 percent for service-connected sleep apnea.

2. Prior to the promulgation of a decision in the appeal, in January 2017, the Veteran withdrew his appeal of his claim for an increased rating in excess of 40 percent for service-connected degenerative joint disease of the lumbar spine.

3. Prior to the promulgation of a decision in the appeal, in January 2017, the Veteran withdrew his appeal of his claim for an increased rating in excess of 10 percent for the service-connected right shoulder surgical scar.

4. Prior to the promulgation of a decision in the appeal, in January 2017, the Veteran withdrew his appeal of his claim for an increased rating in excess of 10 percent for service-connected tinnitus.

5. Prior to the promulgation of a decision in the appeal, in January 2017, the Veteran withdrew his appeal of his claim for a compensable rating for service-connected bilateral hearing loss.

6. Prior to the promulgation of a decision in the appeal, in January 2017, the Veteran withdrew his appeal of his claim for special monthly compensation.

7. Prior to the promulgation of a decision in the appeal, in January 2017, the Veteran withdrew his appeal of his claim for a temporary 100 percent rating in excess of 30 days for surgical treatment of the service-connected status post right shoulder rotator cuff tear.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal of a claim of entitlement for an increased rating in excess of 50 percent for service-connected sleep apnea have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of an appeal of a claim of entitlement for an increased rating in excess of 40 percent for service-connected degenerative joint disease of the lumbar spine have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

3. The criteria for withdrawal of an appeal of a claim of entitlement for an increased rating in excess of 10 percent for the service-connected right shoulder surgical scar have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

4. The criteria for withdrawal of an appeal of a claim of entitlement for an increased rating in excess of 10 percent for service-connected tinnitus have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

5. The criteria for withdrawal of an appeal of a claim of entitlement for a compensable rating for service-connected bilateral hearing loss have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

6. The criteria for withdrawal of an appeal of a claim of entitlement for special monthly compensation have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

7. The criteria for withdrawal of an appeal of a claim of entitlement for a temporary 100 percent rating in excess of 30 days for surgical treatment of the service-connected status post right shoulder rotator cuff tear have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017).

Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew several of the claims on appeal during the January 2017 Board Hearing.  Specifically, the Veteran indicated that he wished to withdraw his claims for an increased rating for the service-connected sleep apnea, degenerative joint disease of the lumbar spine, right shoulder surgical scar, tinnitus, and bilateral hearing loss, as well as the claims for special monthly compensation and for an extension of the temporary 100 percent rating for the right shoulder tear.  The Veteran's withdrawal was confirmed by his representative at the January 2017 Board Hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims and they are dismissed.


ORDER

1. The appeal for an increased rating in excess of 50 percent for service-connected sleep apnea is dismissed.

2. The appeal for an increased rating in excess of 40 percent for service-connected degenerative joint disease of the lumbar spine is dismissed.

3. The appeal for an increased rating in excess of 10 percent for a service-connected surgical scar of the right shoulder is dismissed.

4. The appeal for an increased rating in excess of 10 percent for service-connected tinnitus is dismissed.

5. The appeal for a compensable rating for service-connected bilateral hearing loss is dismissed.

6. The appeal for special monthly compensation based on the need for aid and attendance and/or housebound status is dismissed.

7. The appeal for a temporary 100 percent disability rating in excess of 30 days for surgical treatment of the service-connected status post right shoulder rotator cuff tear is dismissed. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Veteran was last afforded a VA examination for his left knee strain in September 2008.  At the September 2017 hearing, the Veteran reported experiencing symptoms including instability, weakness, and swelling.  He stated that he had fallen down due to his knee giving way on several occasions.  He also reported that he had developed a bump on the front of his left knee about one year prior to the hearing.  Additionally, a June 2016 VA treatment record documented his reports that the swelling and pain in his left knee had worsened.  As it appears the severity of the Veteran's left knee disability has increased since his last VA examination, which was nine years ago, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his disability. See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); see also Caffrey v. Brown, 6 Vet. App. 377 (1994);VAOPGCPREC 11-95 (1995).

The Veteran was last afforded a VA examination for his left foot strain in September 2008.  At the September 2017 hearing, the Veteran reported weekly episodes of pain and that he felt as though his foot rolled to the side while walking.  He also reported that he had developed a problem with the arch of his left foot, in comparison to the arch of the right foot.  As it appears the severity of the Veteran's left foot disability has increased since his last VA examination, which was nine years ago, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his disability. See Snuffer, supra; Caffrey, supra

The Veteran was last afforded a VA examination for his right shoulder tear in September 2010.  At the September 2017 hearing, the Veteran reported experiencing symptoms including a catching sensation and weakness, as he had started to drop objects involuntarily.  He had previously denied experiencing locking and catching of the right shoulder during the September 2010 examination.  He also stated that he was unable to carry anything due to his right shoulder disability.  As it appears the severity of the Veteran's right shoulder disability has increased since his last VA examination, which was seven years ago, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his disability. See Snuffer, supra; Caffrey, supra

Additionally, recently in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The September 2010 VA examiner did not conduct Correia-compliant testing in examining the Veteran's right shoulder.  A remand is required in order to obtain an adequate examination for the right shoulder disability under the current law.

In regards to the claim for service connection for PTSD, a VA examination is necessary to determine whether the Veteran has any separately diagnosed psychiatric disorders (other than the already service-connected social anxiety disorder). VA medical records document that the Veteran was diagnosed with moderate to severe PTSD in an October 2009 letter from a VA treatment provider.  Additionally, post-service VA treatment records document a history of treatment for PTSD symptoms since December 2008.  Notably, in October 2012, a panel of VA treatment providers determined that the Veteran had PTSD.  Given the prior diagnosis and history of treatment and symptomatology for this disorder, a VA examination is necessary to determine whether the Veteran has PTSD due to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  While the claim for service connection for PTSD is on remand for a new VA psychological examination, the Board finds that an opinion regarding the current severity of the service-connected social anxiety disorder would be of assistance in properly adjudicating the Veteran's related increased rating claim.

The Veteran's TDIU claim remains intertwined with the increased rating claims that are the subject of the present appeal and remand. Accordingly, adjudication of the TDIU claim must await development and readjudication of these claims. The Court has held that a claim that is inextricably intertwined with another claim that remains undecided and pending before VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through December 15, 2016 have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment records dated from December 15, 2016 to the present.  

2. Contact the Veteran and request authorization to obtain any outstanding records pertinent to his appeal, including any private treatment records following the proper VA procedures.  

3. Schedule the Veteran for a VA examination in order to determine the current severity of his service-connected left knee strain. All pertinent evidence should be made available to and reviewed by the examiner. The examiner must make all findings relative to rating the Veteran's disability, to include testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's disability on his occupational functioning and daily activities. The AOJ should ensure that the examiner provides all information required for rating purposes.

4. Schedule the Veteran for a VA examination to determine the current nature and severity of his left foot disability.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner is requested to address the following:

(a)  Identify the nature and severity of all current manifestations/symptoms of the service-connected left foot strain.  

(b)  For the left foot, state whether the disability results in moderate, moderately severe, or severe impairment.  Provide details to support each conclusion and comment on why the other listed levels of impairment do not apply.  

The examiner should provide a complete rationale for any opinion provided.

5. Schedule the Veteran for a VA examination in order to determine the current severity of his service-connected right shoulder tear. All pertinent evidence should be made available to and reviewed by the examiner. The examiner must make all findings relative to rating the Veteran's disability, to include testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's disability on his occupational functioning and daily activities. The AOJ should ensure that the examiner provides all information required for rating purposes.

6. Schedule the Veteran for a VA psychological examination to clarify whether the Veteran has PTSD and to determine the current severity of the service-connected social anxiety disorder.  The VA examiner should review the Veteran's entire claims file, including the Veteran's service treatment records, as well as a copy of this Remand, in conjunction with the examination.  

After a review of the record, the examiner should respond to each of the following: 

a. Does the Veteran have a current diagnosis of PTSD, consistent with the psychiatric nomenclature and diagnostic criteria contained in the American Psychiatric Association manual, DSM-5?  If PTSD is diagnosed, please identify the stressor upon which the diagnosis is based.  If PTSD is not diagnosed, please specify his current diagnosis or diagnoses.  

b. The Veteran is already service-connected for social anxiety disorder.  If an acquired psychiatric disability other than social anxiety disorder is diagnosed, indicate whether it is at least as likely as not that such disability had its onset in, or is otherwise related to his period of active duty service.  

c. If the Veteran is not determined to have any psychiatric diagnoses other than the service-connected social anxiety disorder, the examiner should determine the current level of severity of his service-connected social anxiety disorder and should opine as to the current degree of occupational and social functioning associated with this disorder.

In providing any opinion, the examination should consider the Veteran's private treatment records, VA treatment records, and service treatment records.  Additionally, the examiner's opinion should reflect consideration of the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

7. After undertaking any other development deemed appropriate and ensuring that the requested actions are completed, if any benefit on appeal remains denied, including entitlement to TDIU, the AOJ should issue a supplemental statement of the case with consideration of all evidence associated with the claims file since the claim was last adjudicated. The Veteran and his representative should be afforded the appropriate opportunity to respond. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


